—Order of disposition, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about January 25, 1999, which, upon a finding of permanent neglect, terminated respondent-appellant’s parental rights to the subject children, and committed the children’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
Family Court properly terminated respondent’s parental rights and declined to suspend judgment where respondent failed to ameliorate any of the problems that led to the children’s placement, failed to offer a viable resource for the children while he was incarcerated and failed to act appropriately during his visits with the children (see, Matter of Juan Andres R., 216 AD2d 145; Matter of Latesha Nicole M., 219 AD2d 521). Concur — Sullivan, P. J., Mazzarelli, Ellerin, Wallach and Lerner, JJ.